HOOD, Associate Judge.
This case involves a customer in a restaurant, a waitress, and a $100 bill. The customer says the bill was his, that he pretended to find it on the floor, that the waitress took it from his hand on the pretext of examining it, and refused to return it. She says the bill was hers, that it fell from the breast pocket of her uniform, that the customer picked it up and handed it to her.
In seeking return of the bill the customer unsuccessfully sought the aid of the restaurant manager, the police, and the district attorney. He then brought this action and again was unsuccessful. He now asks aid of this court. We cannot help him. If ever there was a case dependent purely on the credibility of the parties, this is it. Each party offered some corroborative evidence of why he or she could have been in possession of a bill of this denomination, but in the end it was his word against hers. He failed to convince the trial court of the truth of his story, and there is no question of law for our review.
Affirmed.